Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 February 2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19-22 and 25-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or 
Regarding claim 19, the limitation “wherein in the non-threadable orientation the threaded screw does not contact the implant threaded section” is new matter and is not supported by the originally filed disclosure or the documents of priority.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-22 and 25-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 19, the limitation “contacts the implant radial surface but is not rotation into registration with the implant radial surface” is unclear how the surfaces can contact if they are not in registration. For examination purposes it is construed the ends of the surfaces of respective components contact but the surfaces themselves do not touch.
Regarding claim 30, the limitation “substantially octagonal” is indefinite. As an octagon is a defined shape with straight sides, it is unclear how something can be substantially octagonal and have curved sides.

Regarding claim 27, the limitation “substantially circular, cylindrical section” is indefinite. As being circular, cylindrical is a defined shape it is unclear how something can be substantially circular, cylindrical.
The term "substantially" in claims 22 and 26 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For examination purposes, the limitation is being interpreted as the lengths of the claimed sections are the same, however, the applicant should clarify what is being claimed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 19-20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Schroeder (DE 010315399A1).
Regarding claims 19-20, Schroeder discloses a system in FIGS 1-4c comprising: a dental implant (8), wherein the dental implant comprises: and implant non-tapered .
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-22 and 25-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schroeder (DE 010315399A1).
Regarding claims 21-22 and 25-26, Schroeder discloses the claimed invention substantially as claimed as set forth above. 
Schroeder teaches all portions and that the abutment have a conically tapered section and an abutment cylindrical section (see figure below) but fail(s) to teach that the taper of the abutment conically tapered section with respect to the axis of the abutment is in the range of 6 degrees to 10 degrees; and wherein the axial lengths of the abutment conically tapered section is substantially equal to the combined axial 

    PNG
    media_image1.png
    580
    596
    media_image1.png
    Greyscale

However, as Schroeder shows that the tapered section is angled and relative sizes of the sections it would have been obvious to one of ordinary skill in the art at the time of filing, to modify Schroeder, by requiring the taper of the abutment conically In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).
Claim 27 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schroeder (DE010315399A1) in view of Carter (US 7,249,949).
Regarding claim 27, Schroeder discloses the claimed invention substantially as claimed as set forth above.
Schroeder fail(s) to teach the abutment further comprising an abutment substantially circular, cylindrical section arranged apically adjacent to the abutment non-tapered section.
However, Carter teaches a dental implant system in FIGS. 1-6 and 8-10 wherein an abutment further comprising a substantially circular, cylindrical section (51a is a “cylindrical surface” and as shown in FIG. 8 is substantially circular) arranged apically adjacent to the non-tapered section, the substantially circular cylindrical section 
Therefore, it would have been obvious to one of ordinary skill in the art before the invention was made, to modify Schroeder, by requiring the abutment further comprising an abutment substantially circular, cylindrical section arranged apically adjacent to the abutment non-tapered section, as taught by Carter, for the purpose of providing guiding section.
Claims 28-29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schroeder (DE010315399A1) in view of Kwan (US 5,733,124).
Regarding claims 28-29, Schroeder discloses the claimed invention substantially as claimed as set forth above
Schroeder teaches the respective non-tapered sections of the abutment/implant including that they have corresponding shapes but fail(s) to teach the shape comprises four straight sides interposed by protruding sides on the abutment and the implant has an annular platform surrounded by four grooves.
However, Kwan teaches a connection with corresponding shapes where one component comprises four straight sides (28) interposed by protruding sides (30); an annular platform surrounded by four grooves (such is the corresponding shape to that as shown in FIG. 1b).
Therefore, it would have been obvious to one of ordinary skill in the art before the invention was made, to modify Schroeder, by requiring the shape comprises four straight sides interposed by protruding sides on the abutment and the implant has an annular platform surrounded by four grooves, as taught by Kwan, for the purpose of In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Claim 30 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Crudo (US 2002/0031748) in view of Kwan (US 5,733,124).
Regarding claim 30, Crudo discloses a system comprising: a threaded screw (17) configured for use in a dental implant system; and an abutment (14) , the abutment comprising: an abutment first conically tapered section (33), and an abutment second substantially non-tapered section (22a) arranged apically adjacent to the abutment first conically tapered section, the second substantially non-tapered section having a polygonal cross section (shown to be triangular with rounded corners), wherein the subtment is configured to cooperate with a dental implant (as shown in FIG. 4) , wherein the abutment forms a cavity (cavity which receives 17) wherein the abutment is adapted to axially hold the threaded screw and the threaded screw is adapted to fasten the abutment to the dental implant, and wherein the overall lengths of the abutment first conically tapered section and the abutment second substantially non-tapered section are configured such that the threaded screw contacts the dental implant, through the cavity of the abutment when the abutment first conically tapered section and the abutment second substantially non-tapered section are in an orientation of full insertion into the dental implant (as shown in FIG. 1).
Crudo fails to teach the abutment second substantially non-tapered section having a substantially octagonal cross-section consisting of four straight sides interposed by protruding sides, the protruding sides having a curved shape that extend beyond planes of the four straight sides.

Therefore, it would have been obvious to one of ordinary skill in the art before the invention was made, to modify Crudo, by requiring the abutment second substantially non-tapered section having a substantially octagonal cross-section consisting of four straight sides interposed by protruding sides, the protruding sides having a curved shape that extend beyond planes of the four straight sides, as taught by Kwan, for the purpose changing a shape of an anti-rotation portion for another known anti-rotation shape. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW S FOLGMANN whose telephone number is (571)270-7397.  The examiner can normally be reached on Mon - Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DREW S FOLGMANN/Examiner, Art Unit 3772                                                                                                                                                                                                        

/HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        6/1/2021